SADLER and McGHEE, Justices (dissenting). We disagree with the opinions of the majority. Of course, the people of Los Ala-mos County are entitled to legislative representation. It is far better, however, that it should be given them by an approved method than that we should endeavor to supply it 'by specious reasoning. “The will of the people, as expressed in their constitution, is the supreme law of the land.” (Emphasis ours.) So we said in our recent unanimous opinion in the case of State ex rel. Sedillo v. Anderson, 53 N.M. 441, 210 P.2d 626, 631. The same court by a majority of three today announces a result in the case at bar which necessarily repudiates this elementary proposition. • No reasoning, however refined, can blot out the obvious fact that the result announced accords supremacy to the- statute, L.1949, c. 134, giving legislative representation in June, over Constitutional Amendment No. 10, which took it away in September. Counsel for relator, hard put as they are to find support for their position, do not even go so far as to contend the earlier statute, giving legislative representation, survives the later constitutional amendment taking it away. Undoubtedly the majority would disclaim that they have so held. But there is no escape from the fact that the result declared does just that. The statute gives the representation. The constitutional. amendment superseding the statute does not. Hence, the representation given by the statute is taken away by the ¡Constitution; It is as simple as that. The only ground put forward by counsel for. relator to support their position is that the legislature in submitting the amendment inadvertently omitted naming Los Alamos County in setting up the 28th Representative District. They ask us to supply the omission as a matter of intendment and then to presume a favorable vote by the people on the issue. The majority decline this invitation to indulge a judicial guess as to how the people might have voted on a question not submitted to them. Precedent supports them in declining -so to do. McAdams v. Henley, 169 Ark. 97, 273 S.W. 355, 41 A.L.R. 629; Lane v. Lukens, 48 Idaho 517, 283 P. 532. However, by superficial and transparent reasoning they have reached a result far more dangerous in its implications that that proposed by relator's counsel. Unless the questioned provision of a constitution, or of an amendment thereto, is ambiguous its meaning is to be found in the instrument itself. State ex rel. Delgado v. Romero, 17 N.M. 81, 124 P. 649, Ann. Cas.1914C, 1114; La Follette v. Albuquerque Gas & Elec. Co.’s Rates, 37 N.M. 57, 17 P.2d 944. We see nothing ambiguous in the language of this amendment. If through mistake or inadvertence the legislature, in submitting the amendment, omitted to place Los Alamos County in the 28th Representative District, it is no part of the judicial function to supply the omission. Vukovich v. St. Louis, Rocky Mountain & Pacific Co., 40 N.M. 374, 60 P.2d 356; Apodaca v. Viramontes, 53 N.M. 513, 212 P.2d 425. The difficulty confronting the majority in the endeavor to sustain the result they announce is demonstrated by the fact that they do not fully agree among themselves. However, they necessarily entertain one view in common, namely, that the placement of Los Alamos County in the 28th Representative District by the act creating the county survives the constitutional amendment omitting it as a part of such district. This is indeed strange doctrine in view of what this court said in Asplund v. Alarid, 29 N.M. 129, 219 P. 786, 788, touching the survival of a prior constitutional provision inconsistent with a later adopted constitutional amendment. We said: “The courts have had frequent occasion to construe the effect of a constitutional amendment which is inconsistent with some remaining provision of the original Constitution, and have uniformly, so far as our investigation discloses, given effect to the later provision as the latest expression of the sovereign will of the people, and as an implied modification pro tanto of the original provision of the 'Constitution in conflict therewith.” , The majority cite not a single authority in either opinion filed to support them in the conclusions reached. We venture the assertion none can be found. As we view the matter, they are as barren of support in reason and logic as in precedent. We dissent.